UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-1658



DARRELL BUTLER,

                  Plaintiff - Appellant,

          v.


GIANT FOOD INCORPORATED,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (8:07-
cv-03431-PJM)


Submitted:   September 16, 2008           Decided:   September 18, 2008


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Darrell Butler, Appellant Pro Se. James L. Banks, Eric J. Janson,
SEYFARTH & SHAW, LLP, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Darrell     Butler     appeals   the   district   court’s     order

dismissing    his   employment    discrimination   complaint.      We    have

reviewed the record and find no reversible error.           Accordingly, we

affirm for the reasons stated by the district court.             Butler v.

Giant Food Inc., No. 8:07-cv-03431-PJM (D. Md. May 23, 2008).              We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                                  AFFIRMED




                                      2